Citation Nr: 1101602	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  98-00 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 
1968.  

By its decision of August 7, 2009, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for PTSD on the 
basis that there was no credible evidence of an inservice 
stressor to support a diagnosis of PTSD.  That decision was then 
appealed to the U.S. Court of Appeals for Veterans Claims (Court) 
and the parties to that appeal thereafter jointly moved the Court 
to vacate the Board's decision and remand the matter to the Board 
in order to facilitate attempts by VA to verify all of the 
alleged inservice stressors leading to the onset of PTSD.  By its 
order, dated in August 2010, the Court granted the parties' 
motion and the case has since been returned to the Board for 
further consideration.  


FINDING OF FACT

Evidence on file satisfies the requirements of 3.304(f) as 
amended July 13, 2010, based on Veteran's inservice fear of 
hostile or terrorist activity in one or more instances while on 
active duty in Panama, and one or more of those incidents has 
been found by a medical professional to be adequate to support a 
diagnosis of PTSD, with there being linkage between PTSD symptoms 
and an inservice stressor.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010); 
38 C.F.R. § 3.304(f)(3), as in effect on and after July 13, 2010.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's duties to notify 
and assist obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  However, the Board finds that 
a discussion of the VA's compliance with those obligations is not 
necessary since the Veteran will not be prejudiced by any 
deficiency in those obligations given the favorable decision with 
respect to the claim herein addressed on its merits.

The Veteran essentially contends that he has PTSD as a result of 
assorted military stressors involving his duty in Panama during 
turbulent times in the 1960s.  Reported stressors include the 
Veteran's sense of betrayal in training to fight in Vietnam but 
instead being assigned to duty in the Canal Zone, his witnessing 
of the unwarranted shooting of Panamanian students and the 
beating of others, attacks against him and others by Panamanian 
civilians, his involvement in a barroom brawl with Panamanian 
civilians, and his firing of mortars in early 1967 when 
affiliated with the 4th Battalion, 10th Infantry, Headquarters.  

Applicable law provides that service connection will be granted 
if it is shown that the appellant suffers from disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury or disease in 
line of duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Alternatively, 
the nexus between service and the current disability may be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. West, 
13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

As provided by 38 C.F.R. § 3.304(f), service connection for PTSD 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the Fourth Edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV).  38 C.F.R. 
§ 3.304(f).

Notice is taken by the Board that 38 C.F.R. § 3.304 was amended, 
effective from July 13, 2010, by liberalizing in certain 
circumstances the evidentiary standard for establishing the 
required inservice stressor leading to PTSD onset.  See 75 Fed. 
Reg. 39843 (2010); see also 75 Fed. Reg. 41092 (2010) (correcting 
the effective date of the change to July 13, 2010).  Under that 
change, 38 C.F.R. § 3.304(f) was amended to redesignate 
paragraphs ((f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), 
respectively, and by adding a new paragraph (f)(3) as follows:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, ''fear of 
hostile military or terrorist activity'' means that 
a veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual 
or threatened death or serious injury, or a threat 
to the physical integrity of the veteran or others, 
such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance 
involved a psychological or psycho-physiological 
state of fear, helplessness, or horror.

Here, the Veteran has credibly identified one stressor in 
particular in which he had personal involvement; namely, an 
incident in which his squad took custody of two Panamanian 
students during a period of much civil unrest and turned them 
over to members of the Panamanian National Guard, who then 
immediately shot and killed at point blank range one of those 
students in full view of the Veteran and others.  This stressor 
was brought forth at the time of a VA PTSD examination in August 
2005 and, in effect, found to be adequate by an examining medical 
professional to support a PTSD diagnosis.  In fact, the VA 
examiner diagnosed PTSD based not only on the aforementioned 
stressor but on others as well, with that examiner noting that 
the Veteran had previously been evaluated and treated by VA for 
PTSD for a period of seven years, including a ten-week 
hospitalization, during which there was ample time to observe and 
assess him.  In the VA examiner's opinion, it was more likely 
than not that the Veteran had PTSD due to multiple inservice 
stressors, including the referenced, unjustifiable killing of a 
Panamanian student.  

The Veteran's witnessing of the murder of a Panamanian student by 
rogue Panamanian authorities is the type of incident contemplated 
by the July 2010 amendment to 38 C.F.R. § 3.304 as to the 
liberalization of the evidentiary standard in proving that an 
inservice stressor leading to PTSD actually occurred.  Under that 
regulatory change, where a veteran, as in the instant case was 
subject to fear of hostile military or terrorist activity, then 
lay testimony of the veteran alone may establish the occurrence 
of the claimed inservice stressor, provided that certain other 
conditions are met.  Among those conditions are confirmation by a 
VA psychologist or psychiatrist as to the sufficiency of the 
claimed stressor and linkage between such stressor and the 
individual's PTSD.  These conditions are met in the instant case, 
based on the findings and opinions of a VA mental health 
professional who examined the Veteran in August 2005 as indicated 
above, notwithstanding that examiner's February 2006 addendum to 
his August 2005 report.  The addendum, provided in response to 
the VA's request for clarification and its notation that only one 
stressor involving the Veteran's sense of betrayal about duty in 
Panama instead of Vietnam, led the examiner to conclude that such 
feelings of betrayal did not meet the criteria for a PTSD 
stressor under the Diagnostic and Statistical Manual of Mental 
Disorders.  However, given the amendment to 38 C.F.R. § 3.304(f) 
and its applicability in this case, and inasmuch as the VA 
examiner did not withdraw or recant his earlier opinion as to the 
sufficiency of other stressors reported by the Veteran in leading 
to PTSD or its linkage to pertinent symptoms, the findings and 
conclusions of the VA examiner in August 2005 are deemed 
competent, credible, and persuasive as to the Veteran's 
entitlement to service connection for PTSD.  Accordingly, the 
benefit sought on appeal is granted.  


ORDER

Service connection for PTSD is granted.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


